Inasmuch as the demurrer interposed was a general demurrer, I think it was properly overruled on the authority of what this Court said, speaking through MR. JUSTICE ELLIS, in B. L. E. Realty Corporation vs. Farrar, 101 Fla. 1467, 136 Sou. Rep. 441, in dealing with a general demurrer which had been overruled to an analogous bill. *Page 382 
But the case of Sumter County State Bank vs. Hayes, cannot be properly held to be authority for the proposition that the holder of a negotiable instrument, who took it for value before maturity, is subject to having his rights as a holder in due course defeated by an attempted defense which is nothing more than a showing that such holder took the instrument with knowledge that the consideration for it was an executory contract or other deal involving the sale of property, unless it be shown in addition that the instrument was taken with knowledge on the part of the transferee at the time of its taking, that there was some defect in the existing executory contract or consideration for it, which rendered that contract unenforceable. See: Robertson vs. Northern Motors Securities Corp., 105 Fla. 644, 142 Sou. Rep. 226; Jockmus vs. Claussen  Knight, 47 F.2d 766.
My concurrence in the affirmance by this Court of the order overruling the general demurrer is subject to the foregoing statement of legal principles which in my judgment must control the granting of a relief against the defendant, Brotherhood of Locomotive Engineers Co-operative National Bank of Cleveland, Ohio, if any is to be had.
WHITFIELD, ELLIS AND BROWN, J.J., concur.